 Case 4:19-cr-40015-KES Document 82 Filed 12/10/20 Page 1 of 1 PageID #: 696




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA
                                             4:19CR40015-001
                    PLAINTIFF
                                             NOTICE OF APPEARANCE
              vs.

PAUL ERICKSON

                    DEFENDANT


      COMES NOW the United States of America, by and through its

undersigned counsel, and files this Notice of Appearance of Assistant United

States Attorney Cheryl Schrempp DuPris, as additional counsel of record for

the United States of America in the above-captioned matter.

      Service upon said counsel should be made at the undersigned's address

as follows:

                    P.O. Box 2638
                    Sioux Falls, South Dakota 57101
                    605-330-4400

      DATED:        December 10, 2020

                                    RONALD A. PARSONS, JR.
                                    UNITED STATES ATTORNEY

                                    /s/Cheryl Schrempp DuPris
                                    Cheryl Schrempp DuPris
                                    Assistant United States Attorney
                                    P.O. Box 2638
                                    Sioux Falls, South Dakota 57101
                                    605-330-4400
                                    605-330-4410 (fax)
                                    Cheryl.Dupris@usdoj.gov
